Citation Nr: 0700216	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  01-06 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including nervous disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1963 to October 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
previously remanded this case in December 2004. 


FINDING OF FACT

Acquired psychiatric disability, including nervous disorder, 
was not manifested during the veteran's active duty service 
or for many years thereafter. 


CONCLUSION OF LAW

Acquired psychiatric disability, including nervous disorder, 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a September 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the September 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  He was advised, at 
page 3, to submit any evidence in his possession that 
pertained to his claim.  Thus, the Board finds that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In its December 2004 remand, the 
Board noted that the veteran had not received sufficient VCAA 
notice and remanded the issue to the RO.  The RO then took 
action to correct the defect by sending VCAA notice to the 
veteran for his acquired psychiatric disability.  Thus, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless.  Although the notice 
provided to the veteran in September 2005 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided prior to the veteran's claim being readjudicated by 
the RO in a September 2006 supplemental statement of the case 
and returned to the Board for appellate review.  The contents 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, in a 
November 2006 letter, the veteran was provided with notice of 
the types of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  
However, this notice was sent simultaneously with a letter to 
the veteran stating that his case was being returned to the 
Board so the veteran did not receive adequate time to submit 
evidence.  Nevertheless, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and a VA 
examination.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in July 2002.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
acquired psychiatric disability, including nervous disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As previously noted, in its December 2004 remand, the Board 
instructed the RO to send the veteran a VCAA notice, which 
was done in September 2005.  However, the veteran did not 
respond to this notice.  Thus, the Board must base its 
decision on the evidence of record discussed above that was 
in the claims file prior to its December 2004 remand. 

The veteran's service medical records showed that in November 
1964, he was referred to neuropsychiatric for discharging his 
weapon while on guard duty.  The record indicated that the 
examiner found no evidence of psychological dysfunctioning 
and no further contacts were anticipated.  Treatment records 
are silent with respect to any psychiatric problem until 
August 1966 when the veteran overdosed and was brought to the 
hospital.  The veteran reported that he threatened to kill 
himself when his wife threatened to leave.  On examination, 
there was no evidence of psychotic thinking.  The veteran 
appeared only mildly depressed.  The impression was character 
and behavior disorder, suicide risk not significant now.  A 
follow up treatment record showed that the veteran was still 
worried over marital problems, but seemed in control.  The 
veteran was recommended for administrative separation.  The 
veteran's September 1966 service examination prior to 
discharge showed that the veteran's psychiatric evaluation 
was clinically abnormal.  The notes section indicated the 
veteran was diagnosed with character and behavior disorder, 
and referred to an attached Psychiatric Letter, which appears 
to be the August 1966 record previously discussed.  The notes 
section further stated that the veteran was seen by a 
psychiatrist for situational excessive worry, not 
incapacitating.  The service examination also referenced the 
August 1966 suicide attempt and stated that the veteran was 
seen by a psychiatrist, which indicated suicide risk not 
significant now.   

The first post service treatment record concerning acquired 
psychiatric disability is a February 2001 VA treatment 
record, almost 35 years after discharge from active service.  
The record showed that the veteran requested a referral to a 
mental health clinic because he could not hold a permanent 
job, had been married eight times, had problems sleeping and 
temper flare-ups, but he denied nervousness.  A subsequent 
May 2001 treatment record indicated that the veteran had been 
referred to the mental health clinic, but had not yet been 
seen.  

In July 2002, the veteran was afforded a VA examination.  The 
claims file and electronic chart were reviewed.  The examiner 
noted that significantly, in November 2001, the veteran was 
seen by a psychologist who opined that the veteran had no 
current diagnosis of any acquired psychiatric disability.  At 
this examination, the veteran indicated that he did not think 
anything was wrong with him.  However, the examiner diagnosed 
the veteran with adjustment disorder with depressed mood and 
personality disorder, not otherwise specified.  The examiner 
opined that the veteran's adjustment disorder with depressed 
mood was secondary to his medical condition and the loss of 
his two brothers.  The examiner stated that the veteran's 
adjustment disorder with depressed mood was not a result or 
related to any events that occurred while the veteran was in 
the military.  

The Board acknowledges the veteran's statements concerning 
his military experiences and how his current psychiatric 
disability is related to his active duty service.  However, 
although the veteran is competent to report the facts within 
his personal knowledge, such as the occurrence of symptoms 
in-service, as a lay person, he is not qualified to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Therefore, based on the evidence of record, the Board must 
conclude that service connection for acquired psychiatric 
disability, including nervous disorder, is not warranted.  
The Board acknowledges that the veteran received psychiatric 
treatment while in service and based on the July 2002 
examination, has a current acquired psychiatric disability.  
However, the July 2002 VA examination found that any current 
acquired psychiatric disability was not related to service 
but rather to the veteran's medical condition and loss of two 
brothers.  There are no competent medical opinions of record 
to refute this opinion.  Thus, there is no medical evidence 
linking any current acquired psychiatric disability to 
service.  Further, it was almost 35 years after discharge of 
service until the first evidence of any acquired psychiatric 
disability so there is no supporting evidence of a continuity 
of pertinent symptomatology.  A lengthy period without 
evidence of treatment may also be viewed as evidence 
weighting against the veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

Moreover, the Board recognizes that in service the veteran 
was diagnosed with character and behavior disorder, and at 
the July 2002 VA examination, he was diagnosed with a 
personality disorder, not otherwise specified.  Nevertheless, 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet.App. 510, 516 (1996).

Thus, the Board finds that a preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for acquired psychiatric disability, including 
nervous disorder.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


